Filed pursuant to Rule 424(b)(5) Registration No. 333-198113 Registration No. 333-204362 The information in this preliminary prospectus supplement is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell nor are we seeking an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED MAY 21, 2015 PRELIMINARY PROSPECTUS SUPPLEMENT (To Prospectus dated August 27, 2014) Shares Common Stock We are offering shares of our common stock, par value $0.01 per share, pursuant to this prospectus supplement and the accompanying prospectus. Our common stock is listed on the NASDAQ Capital Market under the symbol "NVEE." The last reported sale price of our common stock on May 20, 2015 was $21.48 per share. We are an “emerging growth company” as that term is used in the Jumpstart Our Business Startups Act of 2012 and, as such, have elected to comply with certain reduced public company reporting requirements for this prospectus supplement, the accompanying prospectus, the other documents that are incorporated by reference into this prospectus supplement and the accompanying prospectus and future filings with the Securities and Exchange Commission. Investing in our common stock involves risk. See “Risk Factors” beginning on page S-3, and under similar headings in the other documents that are incorporated by reference into this prospectus supplement and the accompanying prospectus. Per Share Total Public offering price $ $ Underwriting discounts $ $ Proceeds, before expenses, to us $ $ We granted the underwriter the option to purchase within 30days from the date of this prospectus supplement up to an additionalshares of our common stock at the per share purchase price set forth above to cover over-allotments, if any. If the underwriter exercises this option in full, the total underwriting discount will be $ , and our total proceeds, before expenses, will be $. See "Underwriting" for additional information regarding underwriting compensation. The underwriter expects to deliver the securities against payment on or about May , 2015. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. Roth Capital Partners Prospectus supplement dated May , 2015. TABLE OF CONTENTS Prospectus Supplement Page ABOUT THIS PROSPECTUS SUPPLEMENT ii PROSPECTUS SUPPLEMENT SUMMARY S-1 THE OFFERING S-2 RISK FACTORS S-3 FORWARD-LOOKING STATEMENTS S-5 USE OF PROCEEDS S-7 MARKET INFORMATION S-8 CAPITALIZATION S-9 UNDERWRITING S-10 LEGAL MATTERS S-14 EXPERTS S-14 WHERE YOU CAN FIND MORE INFORMATION S-14 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE S-15 Prospectus Page ABOUT THIS PROSPECTUS ii FORWARD-LOOKING STATEMENTS ii THE COMPANY 1 RISK FACTORS 1 USE OF PROCEEDS 2 DIVIDEND POLICY 2 DESCRIPTION OF CAPITAL STOCK 2 DESCRIPTION OF DEPOSITARY SHARES 5 DESCRIPTION OF WARRANTS 7 DESCRIPTION OF RIGHTS 9 DESCRIPTION OF UNITS 10 DESCRIPTION OF PURCHASE CONTRACTS 11 LEGAL OWNERSHIP OF SECURITIES 12 PLAN OF DISTRIBUTION 15 LEGAL MATTERS 17 EXPERTS 17 WHERE YOU CAN FIND MORE INFORMATION 17 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 18 i ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts. The first part is this prospectus supplement, which describes the terms of this offering of our common stock and also adds, updates and changes information contained in the accompanying prospectus and the documents incorporated by reference. The second part is the accompanying prospectus, which gives more general information, some of which may not apply to this offering. To the extent the information contained in this prospectus supplement differs or varies from the information contained in the accompanying prospectus or any document filed prior to the date of this prospectus supplement and incorporated by reference, the information in this prospectus supplement will control. You should rely only on the information contained in or incorporated by reference into this prospectus supplement and the accompanying prospectus. We have not, and the underwriter has not, authorized anyone to provide you with information that is different. This prospectus supplement is not an offer to sell or solicitation of an offer to buy these securities in any circumstances under which the offer or solicitation is unlawful. We are offering to sell, and seeking offers to buy, our securities only in jurisdictions where offers and sales are permitted. You should not assume that the information we have included in this prospectus supplement or the accompanying prospectus is accurate as of any date other than the date of this prospectus supplement or the accompanying prospectus, respectively, or that any information we have incorporated by reference is accurate as of any date other than the date of the document incorporated by reference, regardless of the time of delivery of this prospectus supplement and the accompanying prospectus or of any of our securities. Our business, financial condition, results of operations, and prospects may have changed since that date. For Investors Outside the U.S.: Neither we nor the underwriter has done anything that would permit this offering or possession or distribution of this prospectus supplement and the accompanying prospectus in any jurisdiction where action for that purpose is required, other than in the U.S. You are required to inform yourselves about and to observe any restrictions relating to this offering and the distribution of this prospectus supplement and the accompanying prospectus. Our name, our logo, and other trademarks or service marks of ours appearing in this prospectus supplement and the accompanying prospectus are the property of NV5 Holdings, Inc. ii PROSPECTUS SUPPLEMENT SUMMARY This summary highlights information contained elsewhere or incorporated by reference into this prospectus supplement and accompanying prospectus. This summary does not contain all of the information that you should consider before investing in our common stock. You should carefully read the entire prospectus supplement and the accompanying prospectus, including the “Risk Factors’ section in this prospectus supplement and the accompanying prospectus, as well as the financial statements and the other information incorporated by reference herein before making an investment decision. Unless the context otherwise indicates, the terms “NV5,” “Company,” “we,” “us,” and “our” as used in this prospectus supplement and the accompanying prospectus refer to NV5 Holdings, Inc. and its subsidiaries. Overview We are a provider of professional and technical engineering and consulting solutions to public and private sector clients in the infrastructure, energy, construction, real estate, and environmental markets. The scope of our projects includes planning, design, consulting, permitting, inspection and field supervision, and management oversight. We also provide forensic engineering, litigation support, condition assessment, materials testing, and compliance certification. As the needs of our clients have evolved, we have grouped our engineering service capabilities across the following five verticals: ● infrastructure, engineering, and support services; ● construction quality assurance; ● program management; ● energy services; and ● environmental services. We identify operating segments at the subsidiary entity level. However, each entity’s operating performance has been aggregated into one reportable segment. We are headquartered in Hollywood, Florida, and operate our business nationwide from 36 locations in California, Colorado, Florida, Massachusetts, New Jersey, Ohio, Pennsylvania, Utah and Wyoming. All of our offices utilize our shared services platform, which consists of human resources, marketing, finance, information technology, legal, corporate development, and other resources at our corporate headquarters. Our shared services platform is intended to optimize the performance of our business as we increase our scale and scope. By maintaining a centralized, shared services platform, we believe we can better manage our business, apply universal financial and operational controls and procedures, increase efficiencies, and drive lower-cost solutions. Our public sector clients include U.S. federal, state, municipal, and local governments; military and defense clients; and public agencies. We also serve quasi-public and private sector clients from the education, healthcare, energy, and utilities fields, including schools, universities, hospitals, health care providers, insurance providers, large utility service providers, and large and small energy producers. Corporate Information NV5 Global, Inc. (formerly known as NV5, Inc.)(“NV5 Global”) was incorporated as a Delaware corporation in 2009. NV5, Inc. (formerly known as Nolte Associates, Inc.), which began operations in 1949, was incorporated as a California corporation in 1957, and was acquired by NV5 Global in 2010. In March 2010, NV5 Global acquired the construction quality assurance operations of Bureau Veritas North America, Inc. In October 2011, NV5 Global and NV5, Inc. completed a reorganization transaction in which NV5 Holdings, Inc. was incorporated as a Delaware corporation, acquired all of the outstanding shares of NV5 Global and NV5, Inc., and, as a result, became the holding company under which NV5, Inc., NV5 Global and the Company's other subsidiaries conduct business. In March 2014, NV5 Holdings, Inc. acquired NV5, LLC(formerly known as AK Environmental, LLC), a North Carolina limited liability company.In January 2015, NV5 Holdings, Inc. acquired Joslin, Lesser& Associates, Inc., a Massachusetts corporation. In April 2015, NV5 Holdings, Inc. acquired Richard J. Mendoza, Inc., a California corporation. Our principal executive offices are located at 200 South Park Road, Suite 350, Hollywood, Florida 33021 and our telephone number is (954)495-2112. Our website address is www.nv5.com . The information on, or accessible through, our website does not constitute a part of, and is not incorporated into, this prospectus supplement or the accompanying prospectus. S-1 THE OFFERING Common stock offered by us shares of common stock (orshares of common stock if the underwriter exercises its option to purchase additional shares in full). Over-allotment option shares of common stock Common stock to be outstanding after this offering shares of common stock (or shares of common stock if the underwriter exercises its option to purchase additional shares in full). Use of proceeds We intend to use the net proceeds of the common stock sold under this prospectus supplement for general corporate purposes. General corporate purposes may include any of the following: ● paying for possible acquisitions or the expansion of our business; and ● providing working capital. Pending the application of the net proceeds, we may invest the proceeds in short-term, interest-bearing instruments or other investment-grade securities. See “Use of Proceeds” on page S-7. Risk factors You should carefully read and consider the information set forth under the heading “Risk Factors” on page S-3 and all other information set forth in this prospectus supplement and the accompanying prospectus and other documents that are incorporated by reference into this prospectus supplement and the accompanying prospectus before deciding to invest in our common stock. NASDAQ Capital Market symbol “NVEE ” S-2 RISK FACTORS Before deciding to invest in our common stock, you should consider carefully the following discussion of risks and uncertainties affecting us and our common stock, as well as the risks and uncertainties incorporated by reference in this prospectus supplement and the accompanying prospectus from our Annual Report on Form 10-K for the fiscal year ended December 31, 2014, our subsequent periodic reports and the other information contained or incorporated by reference in this prospectus supplement. If any of the events anticipated by these risks and uncertainties occur, our business, financial condition and results of operations could be materially and adversely affected, and the value of our common stock could decline. The risks and uncertainties we discuss in this prospectus supplement and the accompanying prospectus and in the documents incorporated by reference herein and therein are those that we currently believe may materially affect our company. Additional risks and uncertainties not presently known to us or that we currently deem immaterial also may materially and adversely affect our business, financial condition and results of operations. Risks Related To This Offering Since we have broad discretion in how we use the proceeds from this offering, we may use the proceeds in ways with which you disagree. We have not allocated specific amounts of the net proceeds from this offering for any specific purpose. Accordingly, our management will have significant flexibility in applying the net proceeds of this offering. You will be relying on the judgment of our management with regard to the use of these net proceeds, and you will not have the opportunity, as part of your investment decision, to assess whether the proceeds are being used in ways you would agree with. It is possible that the net proceeds will be invested in a way that does not yield a favorable, or any, return for our company. The failure of our management to use such funds effectively could have a material adverse effect on our business, financial condition, operating results and cash flow. If the price of our common stock fluctuates significantly, your investment could lose value. Although our common stock is listed on the NASDAQ Capital Market (“NASDAQ”), we cannot assure you that an active public market will continue for our common stock. If an active public market for our common stock does not continue, the trading price and liquidity of our common stock will be materially and adversely affected. If there is a thin trading market or “float” for our stock, the market price for our common stock may fluctuate significantly more than the stock market as a whole. Without a large float, our common stock would be less liquid than the stock of companies with broader public ownership and, as a result, the trading prices of our common stock may be more volatile. In addition, in the absence of an active public trading market, investors may be unable to liquidate their investment in us. Furthermore, the stock market is subject to significant price and volume fluctuations, and the price of our common stock could fluctuate widely in response to several factors, including: ● our quarterly or annual operating results; ● changes in our earnings estimates; ● investment recommendations by securities analysts following our business or our industry; ● additions or departures of key personnel; ● changes in the business, earnings estimates or market perceptions of our competitors; ● our failure to achieve operating results consistent with securities analysts’ projections; ● changes in industry, general market or economic conditions; and ● announcements of legislative or regulatory changes. S-3 The stock market has experienced extreme price and volume fluctuations in recent years that have significantly affected the quoted prices of the securities of many companies, including companies in our industry. The changes often appear to occur without regard to specific operating performance. The price of our common stock could fluctuate based upon factors that have little or nothing to do with our company and these fluctuations could materially reduce our stock price. You may experience future dilution as a result of future equity offerings. In order to raise additional capital, we may in the future offer additional shares of our common stock or other securities convertible into or exchangeable for our common stock at prices that may not be the same as the price in this offering. We may sell shares or other securities in any other offering at a price that is less than the price paid by investors in this offering, and investors purchasing shares or other securities in the future could have rights superior to existing stockholders. The price at which we sell additional shares of our common stock, or securities convertible or exchangeable into common stock, in future transactions may be higher or lower than the price paid by investors in this offering. S-4 FORWARD-LOOKING STATEMENTS Some of the statements contained in this prospectus supplement and accompanying prospectus or incorporated by reference into this prospectus supplement and accompanying prospectus contain “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the Private Securities Litigation Reform Act of 1995. From time to time, we also provide forward-looking statements in other materials we release to the public, as well as oral forward-looking statements. Forward-looking statements include, but are not limited to, statements regarding our “expectations,” “hopes,” “beliefs,” “intentions,” or “strategies” regarding the future. In addition, any statements that refer to projections, forecasts, or other characterizations of future events or circumstances, including any underlying assumptions, are forward-looking statements. We have tried, wherever possible, to identify such statements by using words such as, but not limited to, “anticipate,” “believe,” “expect,” “intend,” “estimate,” “predict,” “project,” “may,” “might,” “should,” “would,” “will,” “likely,” “will likely result,” “continue,” “could,” “future,” “plan,” “possible,” “potential,” “target,” “forecast,” “goal,” “observe,” “seek,” “strategy” and other words and terms of similar meaning, but the absence of these words does not mean that a statement is not forward looking. The forward-looking statements in this prospectus supplement and the accompanying prospectus reflect the Company’s current views with respect to future events and financial performance. Forward-looking statements are not historical factors and should not be read as a guarantee or assurance of future performance or results, and will not necessarily be accurate indications of the times at, or by, or if which such performance or results will be achieved. Forward-looking statements are based on information available at the time those statements are made or management’s good faith beliefs, expectations and assumptions as of that time with respect to future events. Because forward-looking statements relate to the future, they are subject to risks and uncertainties that could cause actual performance or results to differ materially from those expressed in or suggested by the forward-looking statements. Important factors that could cause such differences include: ● our ability to retain the continued service of our key professionals and to identify, hire and retain additional qualified professionals; ● changes in demand from the local and state government and private clients that we serve; ● general economic conditions, nationally and globally, and their effect on the demand and market for our services; ● fluctuations in our results of operations; ● the government’s funding and budgetary approval process; ● the possibility that our contracts may be terminated by our clients; ● our ability to win new contracts and renew existing contracts; ● our dependence on a limited number of clients; ● our ability to complete projects timely, in accordance with our customers’ expectations, or profitability; ● our ability to successfully execute our mergers and acquisitions strategy, including the integration of new companies into our business; ● our ability to successfully manage our growth strategy; ● our ability to raise capital in the future; ● competitive pressures and trends in our industry and our ability to successfully compete with our competitors; ● our ability to avoid losses under fixed-price contracts; ● the credit and collection risks associated with our clients; ● our ability to comply with procurement laws and regulations; ● changes in laws, regulations, or policies; ● the enactment of legislation that could limit the ability of local, state and federal agencies to contract for our privatized services; ● our ability to complete our backlog of uncompleted projects as currently projected; ● the risk of employee misconduct or our failure to comply with laws and regulations; ● our ability to control, and operational issues pertaining to, business activities that we conduct with business partners and other third parties; and S-5 ● significant influence by our principal stockholder and the existence of certain anti-takeover measures in our governing documents. There can be no assurance that future developments affecting us will be those that we have anticipated. These forward-looking statements involve a number of risks, uncertainties, or assumptions, many of which are beyond our control, that may cause actual results or performance to be materially different from those expressed or implied by these forward-looking statements. In light of these risks and uncertainties, there can be no assurance that the forward-looking information contained in this prospectus supplement and the accompanying prospectus will in fact transpire or prove to be accurate. Readers are cautioned to consider the specific risk factors described herein and not to place undue reliance on the forward-looking statements contained herein, which speak only as of the date hereof. The Company undertakes no obligation to update or publicly revise any forward-looking statement, whether as a result of new information, future developments or otherwise, except as may be required under applicable securities laws. All subsequent written or oral forward-looking statements attributable to the Company or persons acting on its behalf are expressly qualified in their entirety by this paragraph. You are advised, however, to consider any further disclosures we make on related subjects in our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and our other filings with the SEC. Also note that we provide a cautionary discussion of risks and uncertainties relevant to our business under “Item 1A. Risk Factors” in our most recent Annual Report on Form 10-K. We note these factors for investors as permitted by the Private Securities Litigation Reform Act of 1995. You should understand it is not possible to predict or identify all such factors. S-6 USE OF PROCEEDS We intend to use the net proceeds of any common stock sold under this prospectus supplement for general corporate purposes. General corporate purposes may include any of the following: ● paying for possible acquisitions or the expansion of our business; and ● providing working capital. Pending the application of the net proceeds, we may invest the proceeds in short-term, interest-bearing instruments or other investment-grade securities. From time to time, we engage in preliminary discussions and negotiations with various businesses in order to explore the possibility of an acquisition or investment. However, as of the date of this prospectus supplement, we have not entered into any agreements or arrangements which would make an acquisition or investment probable under Rule 3-05(a) of Regulation S-X. In addition, as of the date of this prospectus supplement, we have not entered into any agreements or arrangements for capital expenditures that would be paid for from the proceeds of this offering. S-7 MARKET INFORMATION On March 26, 2013, we priced our initial public offering of 1,400,000 units. Each unit was sold at an offering price of $6.00 per unit and consisted of one share of the Company’s common stock and one warrant to purchase one share of our common stock at an exercise price of $7.80 per share. The units began trading on the NASDAQ on March 27, 2013 and traded solely as units through September 26, 2013. On September 27, 2013 (the “Separation Date”), the common stock and warrants underlying our units automatically separated from the units and began trading separately on the NASDAQ under the symbols “NVEE” and “NVEEW,” respectively. Each warrant entitled the holder to purchase from us one share of our common stock at an exercise price of $7.80 beginning on the Separation Date, provided that there was an effective registration statement in effect covering the shares of common stock underlying the warrants. On January 5, 2015, in accordance with the amended and restated warrant agreement, we notified the holders of our outstanding public warrants that we had called our warrants for redemption. Each public warrant entitled the holder to purchase one share of common stock at an exercise price of $7.80 per share. The public warrant holders had until February 4, 2015 to exercise their public warrants at $7.80 per share. The redemption resulted in 408,412, or approximately 99%, of the outstanding public warrants being exercised prior to the expiration time and generated cash proceeds to the Company of approximately $3.2 million. The remaining 4,002 public warrants that were not exercised by the expiration time were cancelled and redeemed for the sum of $0.01 per public warrant. In connection with the redemption of all outstanding public warrants, the trading of the Company’s warrants was suspended and the warrants were delisted from the NASDAQ. The following table sets forth, for the calendar quarter indicated, the high and low sales prices per share of common stock as reported on the NASDAQ for the period from September 27, 2013 through May 20, 2015. Fiscal 2015 High Low First Quarter Second Quarter (through May 20 , 2015) Fiscal 2014 First Quarter Second Quarter Third Quarter Fourth Quarter Fiscal 2013 Third Quarter Fourth Quarter As of May 20, 2015, there were 202 holders of record of our common stock. These numbers do not include beneficial owners whose shares are held in “street name.” We currently do not pay dividends and do not expect to pay dividends on our shares of common stock in the foreseeable future. The payment of any dividends in the future will be at the discretion of our board of directors and will depend upon our financial condition, results of operations, earnings, capital requirements, contractual restrictions, outstanding indebtedness, and other factors deemed relevant by our board of directors. S-8 CAPITALIZATION The following table sets forth our cash and cash equivalents, total debt, and capitalization as of March 31, 2015: ● on an actual basis; and ● on an as adjusted basis to reflect our receipt of the net proceeds from our sale of shares of common stock in this offering (excluding any shares that may be issued pursuant to the underwriter’s option to purchase additional shares) at the public offering price of $ per share, after deducting the underwriting discounts and commissions and estimated offering expenses. You should read this table together with “Use of Proceeds” section included in this prospectus supplement, the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” section and our consolidated financial statements and related notes included in our Annual Report for the year ended December31,2014 and in our Quarterly Report for the quarter ended March 31, 2015, which are incorporated by reference into this prospectus supplement and accompanying prospectus. As of March 31, 2015 (Unaudited) Actual As
